PATTERSON, Justice.
The appellant, James Harkins, was found guilty of possession of intoxicating liquor by the Justice of the Peace of District 2 of Leake County, Mississippi. Harkins appealed to the Circuit Court of such county and upon a trial de novo was again found guilty.
He appeals to this court and assigns as error the action of the court in allowing into evidence the fruits of an illegal search, specifically one-half pint of intoxicating liquor found in the appellant’s home.
The assignment of error is well taken and the case is reversed and rendered under the authority of O’Bean v. State of Mississippi, 184 So.2d 635 (Miss.1966), and *134Walker v. State of Mississippi, No. 44,147 (Miss.1966), the search warrant and affidavit in Walker being identical to those in this case, and in which the same result was reached. We believe it proper to state that this cause was tried prior to O’Bean, supra, and the trial judge did not have the benefit thereof at the time his judgment was entered.
Reversed and appellant is discharged.
ETHRIDGE, C. J., and INZER, SMITH and ROBERTSON, JJ., concur.